Citation Nr: 0942720	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  00-13 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Private 
Attorney


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to June 1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the Waco, 
Texas Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied 
service connection for hepatitis C.

In April 2001, and again in September 2003, the Board 
remanded the case for the development of additional evidence.  
In an October 2005 decision, the Board denied service 
connection for hepatitis C.  The Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In June 2007, the Court granted a Joint 
Motion for Remand, vacating the October 2005 Board decision, 
and remanding the case to the Board for further action.  In 
February 2008, the Board remanded the case for the 
development of additional evidence.

The Veteran previously had appealed to the Board the RO's 
denial of service connection for hereditary spherocytosis, 
status post splenectomy, and for gallstones, status post 
cholecystectomy.  In a February 2008 decision, the Board 
denied service connection for hereditary spherocytosis, and 
granted service connection for gallstones and residuals of 
cholecystectomy.  The February 2008 decision resolved the 
appeal as to those issues; so those issues are not presently 
before the Board.

This case was last before the Board in July 2009 whereby the 
Board remanded the case once again for development.  The 
Board is satisfied that there has been substantial compliance 
with the remand directives and the Board may proceed with 
review.  Stegall v. West, 11 Vet. App. 268 (1998).   


FINDING OF FACT

There is no evidence of hepatitis C in military service and 
no competent medical evidence linking the Veteran's current 
hepatitis C with his period of service.


CONCLUSION OF LAW

Service connection for hepatitis C is not established.  38 
U.S.C.A. §§ 1131, 1132, 1137, 1153, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's assertion that his 
hepatitis C is related to his service with the United States 
Army from May 1979 to June 1979.  Specifically, the Veteran 
argues that he contracted hepatitis C through immunizations 
with a non-sterile inoculation air gun upon his entrance into 
service in 1979.  

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

For purposes of service connection pursuant to § 1131, every 
veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1132.  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  

Factual Background

The Veteran entered active service in May 1979.  On 
enlistment examination, he reported a history of jaundice or 
hepatitis.  Later, after service, he contended that in the 
history he provided during service he had been referring to 
jaundice.  A history of icteric hepatitis at age 6 was also 
noted at the time of enlistment.  No abnormalities were noted 
on the enlistment examination.

In May 1979, less than a month after enlistment, the Veteran 
was seen for abdominal pain with exercise.  The Veteran 
indicated that he had a problem with his spleen, and that he 
had been born anemic, and with an enlarged spleen.  
Examination revealed left upper quadrant tenderness.  A 
radiological examination revealed calcific densities in the 
right upper quadrant of the abdomen.  The examiner indicated 
that the densities could be gallstones or renal calculi.

A record from later in May 1979 noted a family history of 
spleen removal because of enlargement, and of four siblings 
with anemia.  The impression was congenital spherocytosis, 
noted as having existed prior to service.  In June 1979, the 
Veteran was discharged because of hereditary spherocytosis.

The claims file contains records of medical treatment of the 
Veteran in 1994 and 1995 at state facilities.  At that time, 
the Veteran reported having jaundice and sporadic lower 
extremity edema.  He related a history of hepatitis in 
childhood, and a family history of hereditary spherocytosis 
and splenectomy in several family members.  Ultrasound 
revealed gallstones, massive splenomegaly, and an echogenic 
liver.  The examiner indicated that the liver findings were 
associated with chronic parenchymal disease.  A test 
performed in March 1995 was positive for hepatitis C 
antibody.  In March 1995, the Veteran underwent surgical 
splenectomy and cholecystectomy.


In August 1998, the Veteran filed a claim for service 
connection of hereditary spherocytosis and gallstones.  The 
RO denied service connection for hereditary spherocytosis, 
gallstones, and hepatitis C in January and February 1999 
rating decisions.

In the September 2003 remand, the Board requested a VA 
medical opinion addressing the nature and etiology of the 
Veteran's hepatitis C.  In June 2005, a VA gastroenterologist 
examined the Veteran, and reviewed his medical chart, 
including laboratory findings from the Veteran's military 
service.  That physician noted that in 1994 the Veteran had 
tested positive for hepatitis C, although his AST and ALT 
laboratory results had been normal.  She stated that the 
Veteran had not had risk factors for contracting hepatitis C 
during his one month in military service.  She noted the 
Veteran's history of incarceration, for periods of several 
months to a year each in 1985, 1991, and 1993, and for 
approximately ten years through the time of the 2005 
examination.  She stated that incarceration was a risk factor 
for hepatitis C.  She observed that the Veteran did not at 
present show signs of advanced cirrhosis, and that his 
laboratory results from the correctional institution were 
normal.  As the Veteran's only risk factor for hepatitis C 
was incarceration, and that had begun after service, the 
physician concluded that the Veteran's hepatitis C had not 
been incurred during the Veteran's military service, nor as a 
result of any events during that service.

In an October 2005 decision the Board denied service 
connection for hepatitis C based on the negative June 2005 VA 
opinion.  However, the Veteran appealed this decision to the 
Court and in June 2007 the Court ordered that the Veteran's 
case be returned to the Board so that another VA opinion 
could be obtained as the June 2005 VA examiner did not review 
the complete claims file in making her determination.  In 
February 2008 the Board remanded the case for another VA 
opinion.

In April 2008 another VA doctor reviewed the claims file.  
The Veteran was not actually examined in April 2008 as he was 
incarcerated at the time.  The April 2008 VA examiner 
reviewed the entire claims file, in particular the June 2005 
VA examination discussed above.  The April 2008 report shows 
that the Veteran's only risk factor for the development of 
hepatitis C was having been in jail.  The Veteran denied any 
history of intravenous drug usage, cocaine use, or blood 
transfusion.  He denied any tattoos or sex with multiple sex 
partners.  He denied any blood exposure while on active duty 
and was only on active duty for slightly over one month.  He 
was not in combat and he was not a medic.  Physical 
examination of the Veteran in June 2005 revealed a surgical 
scar, a liver span of 7 centimeters, no collateral 
circulation, and no ascites.  Extremities had no edema over 
the ankles and no palmar erythema.  The skin was negative for 
spider angiomatas.  

The April 2008 examiner noted that the Veteran was first 
diagnosed with hepatitis C in November 1994 while 
incarcerated with the Texas Department of Criminal Justice 
System.  At the time of his diagnosis of hepatitis C, his AST 
was 42 with normal range of 9 to 48.  The ALT was 41 with a 
normal range of 5 to 49 and his GGT was 8 with a normal range 
of 0 to 53.  

The April 2008 examiner noted that the Veteran's only risk 
factor for hepatitis C was his incarceration.  The examiner 
also noted the Veteran's contention that military service in 
and of itself is a risk factor for hepatitis C.  However, the 
examiner noted that this was not the case and that any 
increased incidence for veterans was due to military combat, 
contact with the wounded, as well as transfusions, 
intravenous drugs, and unprotected sex, not simply to 
military service itself.  The April 2008 VA examiner 
reiterated that the Veteran denied any of the risk factors 
common during military service.

The examiner also commented on the Veteran's report of being 
diagnosed with icteric hepatitis at the age of 6 years old.  
The examiner noted that the Veteran's history of hepatitis 
would not be due to hepatitis C as hepatitis C causes a 
chronic hepatitis and does not cause the acute symptoms which 
were noted.  The most likely etiology for this episode of 
hepatitis as a child would be hepatitis A, although the 
Veteran's hereditary spherocytosis can cause jaundice in 
childhood.  In either event, the April 2008 VA examiner 
opined that the Veteran's hepatitis C could not be related to 
either of these conditions.  Hepatitis A causes an acute 
hepatitis with jaundice, but resolves with no sequelae in 
almost all circumstances.  Thus, the examiner concluded that 
the Veteran's hepatitis C was not a manifestation of his 
prior icteric hepatitis at the age of 6.

In summary, the April 2008 VA examiner opined that it was 
unlikely that the Veteran's hepatitis C was incurred during 
his military service.  The examiner noted that the Veteran 
was only on active duty for slightly over one month with no 
risk factors for hepatitis during that month per his report.  
The examiner indicated that it was much more likely that 
hepatitis was incurred at a later point in life, especially 
given the Veteran's only risk factor of incarceration after 
military service.  

Analysis

Given the evidence of record, the Board finds that service 
connection for hepatitis C is not warranted either on the 
basis of aggravation or on the basis of direct service 
connection.  

With regard to service connection on an aggravation basis, 
while the Veteran's service treatment records show a history 
of hepatitis prior to military service, no pertinent 
abnormalities were noted on enlistment.  The presumption of 
soundness attaches.  Crowe v. Brown, 7 Vet. App. 238 (1995).  
If there were a question as to whether the Veteran's 
currently diagnosed hepatitis C pre-existed service, the 
burden would be on VA to rebut the presumption of soundness 
by clear and unmistakable evidence that the veteran's 
disability was both preexisting and not aggravated by 
service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) 
(emphasis added).  That is not the case here.  The April 2008 
VA examiner opined that the Veteran's pre-service hepatitis 
or jaundice was most likely non-chronic hepatitis A or due to 
the Veteran's hereditary spherocytosis and unrelated to the 
Veteran's present diagnosis of hepatitis C.  A competent 
medical expert makes this opinion and the Board is not free 
to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There are 
no other contrary medical opinions of record.  As such, there 
is no basis for service connection for hepatitis C on an 
aggravation basis as there is no relationship between the 
pre-service hepatitis and the currently diagnosed hepatitis C 
and thus, no indication of a pre-existing condition.  


With regard to direct service connection, although the 
records do not establish that the Veteran received any 
inoculations, much less inoculations from injectors, the 
Veteran is competent to testify as to the circumstances of 
his service, independent of what is in his service records.  
The Board will assume for purposes of this appeal only, that 
the Veteran did receive inoculations by an injector.  The 
Veteran is not competent, however, to state that injector use 
caused his hepatitis C.  The contemporaneous service 
treatment records do not document any such contamination or 
any subsequent complaints or treatment for hepatitis C.  
There is no evidence of record which would indicate that any 
equipment used was not properly sanitized or that persons who 
received previous injections, if any, were infected.  The 
Veteran's contention in this regard essentially amounts to 
speculation on his part.  See Bostain v. West, 11 Vet. App. 
124  (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Furthermore, both the June 2005 and April 2008 VA examiners 
opined that the Veteran's hepatitis C was not related to his 
military service and was instead much more likely related to 
his post-service incarceration.  As above, a competent 
medical expert makes this opinion and the Board is not free 
to substitute its own judgment for that of such an expert.  
See Colvin, 1 Vet. App. at 175.  There are no other contrary 
medical opinions of record.     

The Veteran's statements regarding the history of his 
exposure to risk factors for hepatitis C are driven by his 
desire for compensation based on service incurrence.  While 
the Veteran may have been immunized using non-sterile 
inoculation air guns during military service, the Veteran 
also has a significant post-service history of incarceration.  
The assertion that the Veteran contracted hepatitis C as the 
result of the in-service air gun vaccinations therefore is 
purely speculative and unsupported by any medical opinion.  
Moreover, while the Board takes judicial notice that there 
were no effective tests for the presence of hepatitis C until 
the 1990's and that there may be a long latency period 
between exposure and clinical symptoms of that disease, we 
are also cognizant that there was a lapse of many years 
between the Veteran's separation from service in 1979 and the 
first documentation of hepatitis C in 1994/95.  Such a lapse 
of time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  Considering the Veteran's documented post-
service incarceration, the lapse of time does not favor the 
Veteran's claim.

The Veteran's claim for service connection implicitly 
includes the assertion that his hepatitis C is related to 
service, but his personal opinion as a lay person not trained 
in medicine does not provide competent evidence needed to 
establish a link between his hepatitis C and service.  
Espiritu, 2 Vet. App. at 494.  As the preponderance of the 
evidence is against the claim, service connection must be 
denied.  38 U.S.C.A. § 5107(b).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Complete notice was sent in June 2001, March 2002, April 
2004, and March 2008 letters and the claim was readjudicated 
in a July 2008 supplemental statement of the case (SSOC).  
Mayfield, 444 F.3d at 1333.  Moreover, the record shows that 
the appellant was originally represented by a Veteran's 
Service Organization and is now represented by a private 
attorney.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board 
although he declined to do so.  

In May 2008 correspondence both the Veteran and his private 
attorney indicated that the Veteran was unable to present for 
the April 2008 VA examination as he was incarcerated at the 
time of the examination.  Furthermore, both the Veteran and 
his representative requested that another examination be 
scheduled for June 2008 when the Veteran was scheduled to be 
released from prison.  There is no question that the Veteran 
currently has hepatitis C, the only question is whether the 
Veteran's hepatitis C can be attributed to his military 
service.  The April 2008 VA examiner reviewed the claims file 
and provided an opinion on that question.  As such, the Board 
finds that another examination is unnecessary at this point.    

The Board also notes that in its July 2009 remand it was 
noted that the RO failed to send a copy of the July 2008 SSOC 
to the Veteran's private attorney Peter J. Sebekos.  Pursuant 
to the July 2009 remand, the RO sent a copy of the July 2008 
SSOC to Peter J. Sebekos at his most recent address of record 
in August 2009.  Unfortunately, this came back as 
undeliverable, also in August 2009.  The duty to assist is 
not a one-way street. Woods v. Gober, 14 Vet. App. 214, 224 
(2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000).  
Thus VA is not required to provide any more assistance with 
regard to delivering the July 2008 SSOC to the Veteran's 
private attorney. 38 U.S.C.A. § 5102(a).    

All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Service connection for hepatitis C is denied.



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


